Exhibit 10.63

 

AMENDMENT TO

DUKE ENERGY CORPORATION DIRECTORS’ SAVINGS PLAN I & II

(as Amended and Restated effective February 24, 2004)

 

The Duke Energy Corporation Directors’ Savings Plan I & II (as Amended and
Restated effective February 24, 2004) (the “Plan”) is amended, effective as of
December 19, 2006, as follows:

  1. Article IV of the Plan is hereby amended by adding the following new
Section 4.5 at the end thereof:

“4.5 Each phantom unit of Company common stock credited to the DECS Investment
Option and the Stock Deferral Investment Option on behalf of a Participant on
the Distribution Date shall be converted, as of the Distribution Date, into
phantom units of Company common stock and phantom units of Spectra Energy Corp
common stock and reallocated as follows:

  (i) The number of phantom units of Spectra Energy Corp common stock shall be
equal to the number of shares of Spectra Energy Corp common stock to which the
Participant would have been entitled on the Distribution had the phantom units
of Company common stock represented actual shares of the Company as of the
Record Date, the resulting number of phantom units of Spectra Energy Corp common
stock being rounded down to the nearest whole unit.

  (ii) The resulting number of phantom units of Spectra Energy Corp common stock
shall automatically be transferred from the DECS Investment Option and the Stock
Deferral Investment Option and credited to the Plan’s investment option that
corresponds to the RSP’s Spectra Energy Corp Common Stock Fund (the “SECS
Investment Option”).

  (iii) A Participant (or, if the Participant is dead, the Participant’s
beneficiary) may elect, pursuant to rules and procedures prescribed by the
Company, to reallocate amounts deemed invested in Spectra Energy Corp common
stock under the SECS Investment Option to any other open investment option. The
SECS Investment Option shall be closed to additional deferrals and to transfers
from any other investment option.

  (iv) Capitalized terms used in this Section 4.5 that are not defined in this
Plan shall have the meaning set forth in the Employee Matters Agreement by and
between Duke Energy Corporation and Spectra Energy Corp.”

  2. Article XI of the Plan is hereby amended by adding the following new
Section 11.5 at the end thereof:

“11.5 The Account of each member of the Board of Directors of Spectra Energy
Corp or its predecessor companies (a “Spectra Energy Participant”) maintained
under the Plan immediately prior to the Distribution Date shall be transferred
to the Spectra Energy Corp Directors’ Savings Plan and assumed by Spectra Energy
Corp as of the Distribution Date (the “Assumed Amounts”). For purposes of this
Plan, the term “Assumed Amounts” shall include any amount of Compensation of a
Spectra Energy Participant that is earned but not yet paid as of the
Distribution Date and Phantom Stock Units granted to a Spectra Energy
Participant under the Duke Energy Corporation 1998 Long-Term Incentive Plan,
that were properly deferred by a Spectra Energy Participant under the Plan but
that had not yet been credited to his or her Account under the Plan as of the
Distribution Date. Each such Spectra Energy Participant shall have no further
rights under the Plan immediately after his or her Account is transferred to the
Spectra Energy Corp Directors’ Savings Plan and assumed by Spectra Energy Corp
in accordance with the terms and conditions of the Employee Matters Agreement by
and between Duke Energy Corporation and Spectra Energy Corp (the “Employee
Matters Agreement”). Capitalized terms used in this Section 11.5 that are not
defined in this Plan shall have the meaning set forth in the Employee Matters
Agreement.”

  3. Except as explicitly set forth herein, the Plan will remain in full force
and effect.

This amendment has been executed by an authorized officer of Duke Energy
Corporation on December 19, 2006.

 

DUKE ENERGY CORPORATION

By:

 

/S/    CHRISTOPHER C. ROLFE        

  Christopher C. Rolfe   Group Executive and   Chief Administrative Officer